Name: Council Regulation (EU) NoÃ 1139/2011 of 10Ã November 2011 amending Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Regulation
 Subject Matter: international affairs;  air and space transport;  transport policy;  Africa
 Date Published: nan

 11.11.2011 EN Official Journal of the European Union L 293/19 COUNCIL REGULATION (EU) No 1139/2011 of 10 November 2011 amending Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/729/CFSP of 10 November 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) By Resolution 1973 (2011) of 17 March 2011, the United Nations Security Council (UNSC) decided that a ban should be imposed on flights in the airspace of Libya. (2) In application of Council Decision 2011/137/CFSP (2), that ban was given effect in the European Union by Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (3). (3) By Resolution 2016 (2011) of 27 October 2011, the UNSC decided that the ban should be terminated. (4) Following Decision 2011/729/CFSP, the provision of Regulation (EU) No 204/2011 imposing the ban on flights should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Article 4b of Regulation (EU) No 204/2011 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2011. For the Council The President M. DOWGIELEWICZ (1) See page 35 of this Official Journal. (2) OJ L 58, 3.3.2011, p. 53. (3) OJ L 58. 3.3.2011, p. 1.